                                         Case 4:20-cv-05127-PJH Document 17 Filed 08/21/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                                                   UNITED STATES DISTRICT COURT
                                   9
                                                               NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                        OAKLAND DIVISION
                                  11
                                       In re RIPPLE LABS INC. LITIGATION,           Case No. 18-cv-06753-PJH
                                  12
Northern District of California
 United States District Court




                                                                                    STIPULATION AND [PROPOSED]
                                  13                                                ORDER GRANTING
                                       This Document Relates To:                    ADMINISTRATIVE MOTION TO
                                  14   ALL ACTIONS                                  RELATE AND CONSOLIDATE
                                                                                    CASES FOR PRETRIAL PURPOSES
                                  15                                                AS MODIFIED BY THE COURT
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28

                                             STIPULATION AND [PROPOSED] ORDER TO RELATE AND CONSOLIDATE
                                                                 CASE NO. 18-cv-06753-PJH
         Case 4:20-cv-05127-PJH Document 17 Filed 08/21/20 Page 2 of 3




 1              Pursuant to Civ. L.R. 7-11(a) and 7-12, the undersigned parties hereby stipulate as follows:

 2              WHEREAS, on July 27, 2020, the case captioned Simmons v. Ripple Labs, Inc., No. 20-cv-

 3   5127-KAW, was transferred to this District from the Southern District of New York, Simmons, ECF

 4   16 at 1;

 5              WHEREAS, the complaint in Simmons involves claims, allegations, and parties that are

 6   substantially similar to the operative complaint in In re Ripple Labs Litigation;

 7              WHEREAS, all the affected parties in both actions—specifically, Defendants Ripple Labs

 8   Inc., XRP II LLC, and Bradley Garlinghouse, Lead Plaintiff Bradley Sostack, and Plaintiff Daniel

 9   Simmons—hereby stipulate that Simmons is related to the putative class action In re Ripple Labs

10   Litigation pending before the Court;

11              NOW, THEREFORE, IT IS HEREBY STIPULATED by and between Lead Plaintiff

12   Bradley Sostack, Plaintiff Daniel Simmons, and Defendants Ripple Labs, Inc., XRP II LLC, and

13   Bradley Garlinghouse, through their respective counsel, that:

14              1. The Simmons action is related to In re Ripple Labs Litigation and, under the Court’s

15                 standing order, Dkt. 35 at ¶¶ 6-7, that it should be consolidated therewith.

16

17   Dated: August 6, 2020

18   By: /s/ P. Ryan Burningham                            By: /s/ Menno Goedman
         P. Ryan Burningham (pro hac vice)                     Menno Goedman
19       SUSMAN GODFREY L.L.P.                                 BOIES SCHILLER FLEXNER LLP
         1201 Third Avenue, Suite 3800                         1401 New York Ave. NW
20
         Seattle, WA 98101                                     Washington, DC 20005
21
         Counsel for Lead Plaintiff                             Counsel for Defendants Ripple Labs, Inc.,
22       Bradley Sostack                                        XRP II LLC, and Bradley Garlinghouse

23
     By: /s/ Ross E. Pitcoff
24       Ross E. Pitcoff
         ROSS PITCOFF LAW
25       387 Park Avenue South, 5th Floor
         New York, NY 10016
26
         Counsel for Plaintiff
27       Daniel Simmons
28
                                               1
                STIPULATION AND [PROPOSED] ORDER TO RELATE AND CONSOLIDATE
                                   CASE NO. 4:18-cv-06753-PJH
         Case 4:20-cv-05127-PJH Document 17 Filed 08/21/20 Page 3 of 3




 1

 2
             Pursuant to the foregoing stipulation, IT IS SO ORDERED. The court directs the clerk to
 3
     take all action prescribed to it under paragraph 7 of this court’s March 18, 2019 order regarding
 4
     publication of notice (Dkt. 35).
                                                                     S DISTRICT
                                                                  ATE           C
 5                                                               T




                                                                                    O
                                                             S




                                                                                     U
                                                            ED




                                                                                      RT
 6                                                                             ERED




                                                        UNIT
                                                                        O ORD
                                                                 IT IS S




                                                                                            R NIA
 7           August 21, 2020
     Dated: __________________                  __________________________________      n
                                                                                Hamilto
                                                                      hyllis J.




                                                        NO
                                                              Judge P
                                                Phyllis J. Hamilton




                                                                                            FO
 8




                                                         RT




                                                                                        LI
                                                UNITED STATES
                                                            E             DISTRICT JUDGE




                                                            H




                                                                                    A
                                                                 RN                     C
                                                                                    F
 9                                                                    D IS T IC T O
                                                                            R

10

11

12

13
                                        SIGNATURE ATTESTATION
14
            I, Menno Goedman, hereby attest that all other signatories listed, and on whose behalf the
15
     filing is submitted, concur in the filing’s content and have authorized its filing.
16

17
                                                    By: /s/ Menno Goedman
18                                                      Menno Goedman

19

20

21

22

23

24

25

26

27
28
                                            2
             STIPULATION AND [PROPOSED] ORDER TO RELATE AND CONSOLIDATE
                                CASE NO. 4:18-cv-06753-PJH
